United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-1390
                                     ___________

Jerry X. Ellis,                           *
                                          *
              Plaintiff-Appellant,        *
                                          *
Michael D. Walker; Eddie Gray, Jr.;       *
Shahid Taqwa, also known as John          *
Smith,                                    *
           Plaintiffs,                    *
                                          *
       v.                                 *
                                          *
Larry B. Norris, Director, Arkansas       *
Department of Correction; R. Toney,       *
Arkansas Department of Correction;        *   Appeal from the United States
Mrs. McQuilliams, Arkansas                *   District Court for the
Department of Correction; L. Inmon,       *   Eastern District of Arkansas.
Arkansas Department of Correction;        *
Mrs. Day, Arkansas Department of          *         [UNPUBLISHED]
Correction; C.A. Collins, Arkansas        *
Department of Correction; D. Guntharp     *
Arkansas Department of Correction;        *
B. Butcher, Captain, Arkansas             *
Department of Correction; V.R.            *
Robertson, Arkansas Department of         *
Correction; W.J. Straughn, Captain,       *
Arkansas Department of Correction;        *
J.L. Williams, Captain, Arkansas          *
Department of Correction; C.A.            *
Proctor, Lt., Arkansas Department of      *
Correction; J.W. VIA, Lt., Arkansas       *
Department of Correction; R. Bradley,     *
Sgt., Arkansas Department of              *
Correction; R. Walz, Sgt., Arkansas       *
Department of Correction; J. Boyd,        *
CO-1, Arkansas Department of              *
Correction; R. Shillings, CO-1,           *
Arkansas Department of Correction;        *
A. Singleton, CO-1, Arkansas              *
Department of Correction; J.              *
Henderson, CO-1, Arkansas                 *
Department of Correction; J. Lawson,      *
CO-1, Arkansas Department of              *
Correction; R. Neal, CO-1, Arkansas       *
Department of Correction; K. King,        *
CO-1, Arkansas Department of              *
Correction; C. Harris, CO-1,              *
Arkansas Department of Correction;        *
R. Tisdale, CO-1, Arkansas                *
Department of Correction; J.              *
Thompson, CO-1, Arkansas                  *
Department of Correction; L. Smith,       *
CO-1, Arkansas Department of              *
Correction; T. Madden, CO-1,              *
Arkansas Department of Correction; H.     *
Rainbolt, Arkansas Department of          *
Correction; C. Patterson, CO-1,           *
Arkansas Department of Correction; N.     *
Cartwright, CO-1, Arkansas                *
Department of Correction; T. Turner,      *
CO-1, Arkansas Department of              *
Correction; D. Daniels, CO-1, Arkansas    *
Department of Correction; M. Leeper,      *
LPN, Arkansas Department of               *
Correction; J. Varpen, LPN, Arkansas      *
Department of Correction; C.L. Cobb,      *
Lt., Arkansas Department of               *
Correction; D. Curl, Sgt., Arkansas       *
Department of Correction; D.              *

                                         -2-
Boultinghouse, Sgt., Arkansas             *
Department of Correction; A. Burnett,     *
Sgt., Arkansas Department of              *
Correction; C. Harris, Sgt., Arkansas     *
Department of Correction; C. Beard,       *
CO-1, Arkansas Department of              *
Correction; W. Downs, CO-1,               *
Arkansas Department of Correction;        *
R. Griffin, CO-1, Arkansas                *
Department of Correction; G. Graves,      *
CO-1, Arkansas Department of              *
Correction; K. Mallett, CO-1,             *
Arkansas Department of Correction;        *
G. Moore, CO-1, Arkansas Department       *
of Correction; R. Massey, CO-1,           *
Arkansas Department of Correction;        *
K. Tillman, CO-1, Arkansas                *
Department of Correction; C.              *
McDonald, CO-1, Arkansas                  *
Department of Correction; R. Mosby,       *
CO-1, Arkansas Department of              *
Correction; K. Carroll, CO-1,             *
Arkansas Department of Correction;        *
D. Threlkeld, CO-1, Arkansas              *
Department of Correction; J. Harroway,    *
CO-1, Arkansas Department of              *
Correction; A. King, CO-1, Arkansas       *
Department of Correction; T. Webb,        *
CO-1, Arkansas Department of              *
Correction; D. Williams, LPN,             *
Arkansas Department of Correction;        *
Ducote, LPN, Arkansas Department of       *
Correction,                               *
                                          *
            Defendants-Appellees.         *



                                         -3-
                                     ___________

                           Submitted: July 30, 1998

                                 Filed: August 11, 1998
                                     ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________

PER CURIAM.

       Jerry Ellis appeals from the district court&s1 dismissal of his 42 U.S.C. § 1983
complaint. Mr. Ellis brought this action contending various conditions at the Arkansas
Department of Correction&s Varner Unit violated the Eighth Amendment&s prohibition
against cruel and unusual punishment. Construing the allegations liberally, see Haines
v. Kerner, 404 U.S. 519, 520 (1972) (per curiam), we conclude the complaint was
properly dismissed because it failed to state a claim, see 28 U.S.C.
§§ 1915(e)(2)(B)(ii), 1915A(b)(1).

        Despite having been ordered to amend his complaint to clarify how more than
fifty defendants upon whom he sought service had violated his constitutional rights, Mr.
Ellis failed to allege specific facts supporting any individual defendant&s personal
involvement or responsibility for the violations. See Martin v. Sargent, 780 F.2d 1334,
1337-38 (8th Cir. 1985); see also Tatum v. Iowa, 822 F.2d 808, 810 (8th Cir. 1987)
(per curiam). Mr. Ellis, who was no longer at the Varner Unit and sought only
damages, also failed to allege how such conditions as insufficient security at Varner
had caused him injury, see Smith v. Arkansas Dep&t of Correction, 103 F.3d 637, 643
(8th Cir. 1996); failed to allege specific facts to support other alleged violations, such


      1
       The Honorable Elsijane Trimble Roy, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendation of the Honorable
H. David Young, United States Magistrate Judge for the Eastern District of Arkansas.

                                           -4-
as inadequate medical care, see Martin, 780 F.2d at 1337; and failed to allege that it
was he, rather than other prisoners, who was subjected to certain allegedly
unconstitutional conditions, see id.

       Accordingly, we affirm, amending the district court&s judgment to reflect its
intention to dismiss the complaint without prejudice.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -5-